DECISION
PER CURIAM:
The accused stands convicted, pursuant to mixed pleas, of two specifications each of housebreaking and larceny and one specification of wrongful possession of marihuana. The approved sentence extends to bad conduct discharge, confinement at hard labor for one year and eight months, total forfeiture and reduction in grade to airman basic.
We perceive no merit in the three assignments of error submitted by appellate defense counsel. Accordingly, the findings of guilty and the sentence are
AFFIRMED.